USCA11 Case: 21-13321      Date Filed: 09/09/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                         No. 21-13321
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOSE ROMEU,
a.k.a. Joseito,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 4:91-cr-10021-JLK-1
                   ____________________
USCA11 Case: 21-13321             Date Filed: 09/09/2022         Page: 2 of 8




2                          Opinion of the Court                         21-13321




Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Jose Romeu, a federal prisoner represented by counsel, ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A). No reversible error has been
shown; we affirm.
       In 1995, a jury found Romeu guilty of conspiracy to possess
with intent to distribute cocaine and marijuana, of possession of
marijuana, of possession of cocaine, and of attempted possession of
cocaine. Romeu was sentenced to four concurrent terms of life
imprisonment. Romeu’s convictions and sentences were affirmed
on direct appeal.
       In 2020, Romeu moved for compassionate release under sec-
tion 3582(c)(1)(A), as amended by the First Step Act. * Romeu
sought relief based on his medical conditions, his age (68), and the
COVID-19 pandemic. Romeu said he suffered from Type II diabe-
tes, high blood pressure, high cholesterol, prostate problems, and
from arthritis. Romeu argued that both his medical conditions and
his age put him at increased risk of serious illness were he to con-
tract COVID-19. Romeu also argued that his good behavior while
in prison, the amount of time he had already served in prison, and

* First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
USCA11 Case: 21-13321        Date Filed: 09/09/2022     Page: 3 of 8




21-13321               Opinion of the Court                        3

recent changes to the sentencing guidelines warranted a reduced
sentence under the “catch-all” provision in U.S.S.G. § 1B1.13 Appli-
cation Note 1(D). Romeu asserted that he presented no danger to
the safety of others and that the 18 U.S.C. § 3553(a) factors weighed
in favor of a reduced sentence.
       In February 2021, the district court denied Romeu’s motion
for compassionate release. The district court determined that
Romeu’s health problems were being managed effectively in
prison and presented no “extraordinary and compelling” reasons
warranting compassionate release. Romeu appealed the district
court’s decision.
      In Romeu’s first appeal in this Court, the government
moved for summary vacatur and for remand to allow the district
court to consider expressly the 18 U.S.C. § 3553(a) factors. We
granted the government’s motion, vacated the district court’s or-
der denying compassionate release, and remanded for further pro-
ceedings.
       On remand, the district court again denied Romeu’s motion
for compassionate release. The district court first determined that
the sentencing factors in section 3553(a) weighed “strongly” against
Romeu’s release. The district court discussed the serious nature of
Romeu’s offenses and Romeu’s history and characteristics, includ-
ing Romeu’s role as an organizer and leader in the charged conspir-
acy: a conspiracy that transported and distributed over 27,000 kilo-
grams of marijuana and 3,700 kilograms of cocaine between 1986
and 1991. The district court also noted that Romeu evaded police
USCA11 Case: 21-13321         Date Filed: 09/09/2022     Page: 4 of 8




4                       Opinion of the Court                 21-13321

for three years after a warrant was issued for his arrest. The district
court determined that continued incarceration was necessary to re-
flect the seriousness of Romeu’s offenses, to promote adequate de-
terrence, and to protect the public. Given the seriousness of
Romeu’s offenses and the scale of Romeu’s drug-trafficking con-
spiracy, the district court determined that Romeu remained a dan-
ger to the community.
       The district court also determined that neither Romeu’s
medical conditions nor his age rose to the level of “extraordinary
and compelling” reasons -- within the meaning of U.S.S.G. § 1B1.13
-- warranting compassionate release. This appeal followed.
        We review de novo whether a defendant is eligible for a sen-
tence reduction under section 3582(c). See United States v. Bryant,
996 F.3d 1243, 1251 (11th Cir. 2021). After eligibility is established,
we review for abuse of discretion the district court’s decision about
whether to grant or to deny an eligible defendant compassionate
release under section 3582(c)(1)(A). See id. “A district court abuses
its discretion if it applies an incorrect legal standard, follows im-
proper procedures in making its determination, or makes clearly
erroneous factual findings.” United States v. Giron, 15 F.4th 1343,
1345 (11th Cir. 2021).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under sec-
tion 3582(c). See 18 U.S.C. § 3582(c); United States v. Jones, 962
F.3d 1290, 1297 (11th Cir. 2020). As amended by the First Step Act,
USCA11 Case: 21-13321         Date Filed: 09/09/2022    Page: 5 of 8




21-13321               Opinion of the Court                         5

section 3582(c)(1)(A) authorizes a district court to modify a term of
imprisonment under these circumstances:
               [T]he court . . . may reduce the term of impris-
      onment . . . after considering the factors set forth in
      section 3553(a) to the extent that they are applicable,
      if it finds . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction
      is consistent with applicable policy statements issued
      by the Sentencing Commission.
      18 U.S.C. § 3582(c)(1)(A)(i).
       We have said that a district court may reduce a defendant’s
term of imprisonment under section 3582(c)(1)(A) only if each of
these three conditions is met: “(1) the § 3553(a) sentencing factors
favor doing so, (2) there are ‘extraordinary and compelling reasons’
for doing so, and . . . (3) doing so [would be consistent with] §
1B1.13’s policy statement.” See United States v. Tinker, 14 F.4th
1234, 1237 (11th Cir. 2021). If the district court determines that a
movant fails to satisfy one of these conditions, the district court
may deny compassionate release without addressing the remaining
conditions. Id. at 1237-38, 1240.
         The policy statements applicable to section 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13; Bryant, 996 F.3d
at 1247. The commentary to section 1B1.13 identifies four catego-
ries -- including a prisoner’s medical condition and a prisoner’s age
-- that might constitute “extraordinary and compelling reasons”
USCA11 Case: 21-13321           Date Filed: 09/09/2022       Page: 6 of 8




6                        Opinion of the Court                    21-13321

warranting a reduced sentence. See U.S.S.C. § 1B1.13 comment.
(n.1).
         Application Note 1(A) of section 1B1.13 provides that a pris-
oner’s medical condition may warrant a sentence reduction if the
prisoner (1) has a terminal illness, or (2) suffers from “a serious
physical or medical condition” or from age-related deterioration in
physical or mental health “that substantially diminishes the ability
of the defendant to provide self-care within” prison. Id. § 1B1.13
comment. (n.1(A)). Under Application Note 1(B), a prisoner’s age
may constitute an extraordinary and compelling reason warranting
relief if the prisoner “(i) is at least 65 years old; (ii) is experiencing a
serious deterioration in physical or mental health because of the
aging process; and (iii) has served at least 10 years or 75 percent of
his or her term of imprisonment, whichever is less.” Id. § 1B1.13
comment. (n.1(B)). Application Note 1(D) -- sometimes referred to
as the “catch-all” provision -- provides that a prisoner may be eligi-
ble for a sentence reduction if, “[a]s determined by the Director of
the Bureau of Prisons, there exists in the defendant’s case an ex-
traordinary and compelling reason other than, or in combination
with, the reasons described” in the other categories. See id. §
1B1.13 comment. (n.1(D)).
        The district court committed no error in determining that
Romeu’s medical conditions and age-related health issues failed to
rise to the level of extraordinary and compelling reasons within the
meaning of section 1B1.13. Nothing evidences that Romeu’s med-
ical conditions have diminished substantially his ability to provide
USCA11 Case: 21-13321         Date Filed: 09/09/2022      Page: 7 of 8




21-13321                Opinion of the Court                          7

self-care while in prison: a required element under Application
Note 1(A). The district court found that Romeu’s documented
medical conditions (diabetes, high blood pressure, and high choles-
terol) were being managed effectively while in prison. In addition,
Romeu’s contention that his age and his medical conditions put
him at an increased risk of serious illness if he were to contract
COVID-19 is too speculative to warrant a reduction of his sentence;
Romeu has shown no present serious medical condition that has
diminished substantially his ability to provide-self-care.
       The district court also determined correctly that Romeu
demonstrated no age-related “extraordinary and compelling” rea-
son warranting relief. Although Romeu is over 65 years old and
has served more than 10 years of his sentence, Romeu has shown
no age-related “serious deterioration” in his physical or mental
health, as required under Application Note 1(B).
        On appeal, Romeu argues that the district court applied an
improper standard in assessing whether Romeu’s age constituted
an extraordinary and compelling reason warranting relief. In sup-
port of his argument, Romeu points to district judge’s comment
that -- compared to the district judge (who was then 93) -- Romeu
was “still a young man.” We see no error. The language of the
district court’s order reflects clearly that that district court consid-
ered the appropriate factors identified in Application Note 1(B) and
applied the proper standard in denying Romeu compassionate re-
lief based on Romeu’s age.
USCA11 Case: 21-13321        Date Filed: 09/09/2022    Page: 8 of 8




8                      Opinion of the Court               21-13321

       To the extent Romeu contends that he has shown “other
reasons” warranting relief under the “catch-all” provision in Appli-
cation Note 1(D), the district court lacked authority to consider
those arguments. See Bryant, 996 F.3d at 1248 (“Application Note
1(D) does not grant discretion to courts to develop ‘other reasons’
that might justify a reduction in a defendant’s sentence.”).
       On this record, we conclude that the district court deter-
mined without error that Romeu’s medical conditions and age con-
stituted no “extraordinary and compelling reasons” within the
meaning of section 1B1.13. Given the lack of extraordinary and
compelling reasons warranting relief, we need not consider
whether the section 3553(a) factors would support a reduced sen-
tence. See Tinker, 14 F.4th at 1237-38, 1240. Nevertheless, we see
no error in the district court’s determination that the section
3553(a) factors also weighed against granting Romeu compassion-
ate release.
      AFFIRMED.